                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA,
                         GREAT FALLS DIVISION


DIANE HARRINGTON,
                                         Cause No. CV-18-125-GF-BMM
                    Plaintiff,
       v.
                                                       ORDER
GREAT FALLS SCHOOL
DISTRICT NO. 1, BOARD OF
TRUSTEES,
                Defendant.

      Pursuant to Plaintiff’s Unopposed Motion to Conduct Preliminary Pretrial

Conference Telephonically,

      IT IS ORDERED:

      The Preliminary Pretrial Conference scheduled for Tuesday, November 27,

2018 at 1:30 p.m. (Doc. 9) shall be held telephonically. The Court will contact

lead counsel at the scheduled time via the phone numbers on file with the Court.

      DATED this 20th day of November, 2018.




                                                                  Order - Page 1 of 1
